UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 30, 2012 VSE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 0-3676 (Commission File Number) 54-0649263 (IRS Employer Identification Number) 6348 Walker Lane Alexandria, VA (Address of Principal Executive Offices) (Zip Code) (703) 960-4600 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) VSE CORPORATION Item 2.02.Results of Operations and Financial Condition On October 30, 2012VSE Corporation issued a press release announcing its financial results for thethird quarterendedSeptember 30, 2012.A copy of the press release is being furnished as Exhibit 99.1 to this Form 8-K and is hereby incorporated by reference. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number 99.1Press Release dated October 30, 2012, entitled, "VSE Reports Financial Results forThird Quarter2012." SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. VSE CORPORATION (Registrant) Date:October 31,2012 By: /s/ Thomas. R. Loftus Thomas R. Loftus Executive Vice President and Chief Financial Officer
